Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 1 of 9




          Exhibit 4
                          Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 2 of 9




                                        U.S. Patent No. 6,920,527 (“’527 Patent”)
Accused Products
       Dell/EMC products with SSDs including Silicon Motion SSD Controllers, including without limitation the Dell/EMC Vostro
15 5568 P62F (“Accused Products”), infringe at least Claim 15 of the ’527 Patent.

Claim 15
           Claim 15                                                     Accused Products
 [15pre]. A method,              To the extent the preamble is limiting, each Accused Product practices the claimed method.
 comprising:
                                 See limitations [15a]-[15d] below.


 [15a] coupling a portable       Each Accused Product performs coupling a portable memory apparatus to a computer system,
 memory apparatus to a           wherein said portable memory apparatus comprises a memory controller chip, a non-volatile
 computer system, wherein said   memory, and a volatile memory.
 portable memory apparatus
 comprises a memory controller   For example, the Dell/EMC Vostro 15 5568 P62F couples an Intel SSDSCKKF256GB SSD to a
 chip, a non-volatile memory,    computer system. The SSD in part comprises a Silicon Motion Inc SM2259 memory controller, an
 and a volatile memory;          Intel 29F01T2ANCTH2 3D TLC NAND Flash array, and an SK Hynix H5TC2G63GFR-PBA
                                 DDR3 SDRAM volatile memory array.
                                 See, e.g.:




                                                                1
           Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 3 of 9




Claim 15                                            Accused Products




                Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F




                                            2
           Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 4 of 9




Claim 15                                              Accused Products




                               computer system




                                                     portable memory apparatus




                Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F




                                                 3
           Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 5 of 9




Claim 15                                            Accused Products




                Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F




                                            4
                         Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 6 of 9




          Claim 15                                                         Accused Products




                               Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F
[15b] copying data from said   Each Accused Product performs copying data from said non-volatile memory to said volatile
non-volatile memory to said    memory using said memory controller chip.
volatile memory using said
                               For example, during a memory read the SM2259 memory controller copies data from the non-
memory controller chip;
                               volatile NAND flash memory to the volatile memory (SRAM and DRAM).
                               See, e.g.:
                                                         volatile memory                      copying
                                                             (DRAM)                             data




                                                                      volatile memory
                                                                          (SRAM)                 from non-volatile
                                                                                                     memory

                               Source: http://www.siliconmotion.com/A3.2_Overview_Detail.php?sn=1



                                                              5
                        Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 7 of 9




          Claim 15                                                   Accused Products
[15c] accessing said data in   Each Accused Product performs accessing said data in said volatile memory using said computer
said volatile memory using     system through a connector coupled to said portable memory apparatus and said memory
said computer system through   controller chip.
a connector coupled to said
portable memory apparatus      For example, the computer system accesses the data by communicating with the SM2259 SSD
and said memory controller     controller through the M.2 connector coupled to the SSD and SSD controller.
chip; and                      See, e.g.:




                               Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F



                                                             6
                         Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 8 of 9




          Claim 15                                                      Accused Products




                                                                connector




                              Source: TechInsights Deep Dive Teardown, Dell/EMC Vostro 15 5568 P62F
                                               accessing said          volatile memory
                                                    data                   (DRAM)




                                                                            volatile memory
                                 computer system                                (SRAM)

                              Source: http://www.siliconmotion.com/A3.2_Overview_Detail.php?sn=1
[15d] updating said non-      Each Accused Product performs updating said non-volatile memory with data from said volatile
volatile memory with data     memory.
from said volatile memory.
                              For example, the SM2259 SSD updates the NAND flash array using the contents of the volatile
                              DRAM and SRAM memories.
                              See, e.g.:




                                                                7
           Case 6:21-cv-00361-ADA Document 1-4 Filed 04/12/21 Page 9 of 9




Claim 15                                              Accused Products
                                            volatile memory
                                                (DRAM)
                                                                         data




                                                      volatile memory            updating said non-
                                                          (SRAM)                  volatile memory

                Source: http://www.siliconmotion.com/A3.2_Overview_Detail.php?sn=1




                                            8
